                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


SCOTT LIBBY A/K/A
ROBERT WINBURN, #222196,

              Petitioner,                               Case No. 18-13842

v.

KEVIN LINDSEY,

              Respondent.
                                          /

     OPINION AND ORDER GRANTING RESPONDENT’S MOTION TO DISMISS,
     DISMISSING WITHOUT PREJUDICE THE PETITION FOR WRIT OF HABEAS
             CORPUS, DENYING CERTIFICATE OF APPEALABILITY,
               AND DENYING PETITIONER’S PENDING MOTIONS

       Petitioner Scott Libby filed a pro se habeas corpus petition under 28 U.S.C. §

2241, alleging a violation of his rights under the Double Jeopardy Clause. He has also

filed an assortment of motions to seeking to amend his petition and requesting

injunctive relief. Respondent filed a motion to dismiss on the ground that Petitioner has

not exhausted his state court remedies. 1 For the reasons explained below, the court will

grant the motion to dismiss, deny Petitioner’s remaining motions, and deny a certificate

of appealability.




       1  Respondent Kevin Lindsey is the warden of the Michigan Department of
Corrections facility where Petitioner is currently confined. Respondent argues that the
Washtenaw County Sheriff is the proper respondent because Petitioner is a pretrial
detainee challenging the pending charges. The proper respondent for a habeas corpus
petition is the warden of the facility where a prisoner is being held, in this case, Kevin
Lindsey. Rumsfeld v. Padilla, 542 U.S. 426, 435 (2005). The court declines to amend
the case caption.
                                     I. BACKGROUND

       Petitioner is awaiting trial in Washtenaw County Circuit Court for charges of first-

degree home invasion, armed robbery, and conspiracy to commit first-degree home

invasion. His first trial for these charges ended in a mistrial. Petitioner seeks habeas

relief on the ground that the Double Jeopardy Clause prohibits his retrial. Petitioner is

presently in the custody of the Michigan Department of Corrections for convictions

unrelated to the pending charges. He is serving a 25 to 50 years sentence for second-

degree murder, a 15 to 30 years sentence for assault with intent to commit murder, and

a 2-year sentence for possession of a firearm during the commission of a felony.

                                     II. DISCUSSION

                         A. Petition for Writ of Habeas Corpus

       Title 28 U.S.C. § 2241 confers upon federal courts jurisdiction to consider pretrial

habeas corpus petitions. Atkins v. Michigan, 644 F.2d 543, 546 (6th Cir. 1981). A

federal court “should abstain from the exercise of that jurisdiction if the issues raised in

the petition may be resolved either by trial on the merits in the state courts or by other

state procedures available to the petitioner.” Id. The Sixth Circuit has approved of a

federal court’s consideration of a pretrial § 2241 habeas petition in three circumstances:

(1) when the petitioner seeks a speedy trial, Atkins, 644 F.2d at 546–47; (2) when a

petitioner seeks to avoid a second trial on double jeopardy grounds, Delk v. Atkinson,

665 F.2d 90, 93 (6th Cir. 1981); and (3) when a petitioner faces prejudice from prior

ineffective assistance of counsel and due process violations on retrial, Turner v.

Tennessee, 858 F.2d 1201, 1204 (6th Cir. 1988), vacated on other grounds, 492 U.S.

902 (1989).



                                              2
       A petitioner, however, must still exhaust state court remedies before filing a §

2241 petition under any of these exceptions. Delk, 665 F.2d at 93 (holding that a pretrial

detainee may file a § 2241 petition on double jeopardy grounds after state remedies are

exhausted). Allowing state courts the first opportunity to correct a constitutional violation

(before intrusion of a federal court) reduces friction between state and federal court

systems. O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). The requirement that a

habeas petitioner exhaust state court remedies before seeking relief in federal court

“protect[s] the state courts’ opportunity to confront initially and resolve constitutional

issues arising within their jurisdictions and to limit federal judicial interference in state

adjudicatory processes.” Atkins, 644 F.2d at 546. State prisoners in Michigan must raise

each claim in the Michigan Court of Appeals and in the Michigan Supreme Court before

seeking federal habeas corpus relief. See Manning v. Alexander, 912 F.2d 878, 881

(6th Cir. 1990).

       Petitioner admits that he did not exhaust his state court remedies but argues that

the exhaustion requirement should be excused because the trial court created an

impediment to exhaustion. Specifically, Petitioner argues that the trial court failed to rule

on his objection to the declaration of a mistrial. He maintains that until the trial court

decides his objection he will be unable to file an interlocutory appeal in the Michigan

Court of Appeals. Petitioner’s objection to the declaration of a mistrial did not address

his subsequent retrial. To exhaust the pending claim, Petitioner may file a pretrial

motion to dismiss the pending charges on double jeopardy grounds. If the motion is

denied, he may file an interlocutory appeal with the Michigan appellate courts. See

People v. Reid, 317 N.W.2d 589, 592 (Mich. Ct. App. 1982).



                                               3
       The petition contains one unexhausted claim. Accordingly, it will be dismissed

without prejudice.

                                   B. Pending Motions

       Also before the court are several motions filed by Petitioner. First, Petitioner filed

a “Motion to Expand the Record” (ECF No. 12) in which he seeks an order requiring

Respondent to file additional portions of the state court record or, in the alternative, to

furnish him with the entire state court record. Rule 5, Rules Governing Section 2254

Cases directs the respondent to file relevant portions of the state court record along with

the answer. The court finds the records filed in this case by Respondent to be sufficient.

       Additionally, Petitioner is not entitled to a free copy of the entire state court

record for use in a collateral attack on his criminal conviction. See United States v.

MacCollum, 426 U.S. 317, 322 (1976) (stating that a free transcript is not a necessary

concomitant of the writ of habeas corpus); Smith v. United States, 421 F.2d 1300, 1301

(6th Cir. 1970) (assuming, absent special circumstances, that “a man in custody can

recall sufficiently the circumstances of a non-frivolous error to frame an appropriate

motion to vacate sentence”). Because Petitioner has not shown a particularized need

for the entire state court record, the court will deny the request.

       Next, Petitioner filed three motions to amend or supplement his petition. (ECF

Nos. 13, 24, 27.) Petitioner’s proposed amendments would not alter the court’s decision

dismissing the petition for failure to exhaust state court remedies. Therefore, any

amendment would be futile, and the court denies the motions. See Wiedbrauk v.

Lavigne, 174 Fed. App’x 993, 1001 (6th Cir. 2006).




                                              4
       Petitioner’s remaining motions (ECF Nos. 17, 18, 19, 21, 23, 25) are rendered

moot by the dismissal of the petition.

                        III. CERTIFICATE OF APPEALABILITY

       Before Petitioner may appeal the court’s decision, a certificate of appealability

must issue. See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate of

appealability may issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a federal court dismisses

a petition on procedural grounds without addressing the merits, a certificate of

appealability should issue if it is shown that jurists of reason would find it debatable

whether the petitioner states a valid claim of the denial of a constitutional right and

whether the district court was correct in its procedural ruling. See Slack v. McDaniel,

529 U.S. 473, 484-85 (2000). The court concludes that reasonable jurists would not

debate the correctness of the court’s ruling. Accordingly, a certificate of appealability will

be denied.

                                    IV. CONCLUSION

       For the reasons explained above,

       IT IS ORDERED that Respondent’s Motion to Dismiss (ECF No. 14) is

GRANTED and that the Petition for Writ of Habeas Corpus (ECF No. 1) is DISMISSED

WITHOUT PREJUDICE.

       IT IS ORDERED that Petitioner’s pending Motion to Expand the Record (ECF

No. 12) and Motions to Amend or Supplement (ECF No. 13, 24, 27) are DENIED.

       IT IS FURTHER ORDERED that the remaining motions (ECF No. 17, 18, 19, 21,

22, 23, 25) are DENIED AS MOOT.



                                              5
            Finally, IT IS ORDERED that a Certificate of Appealability is DENIED.

                                                                           S/Robert H. Cleland
                                                                           ROBERT H. CLELAND
                                                                           UNITED STATES DISTRICT JUDGE

Dated: October 28, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, October 28, 2019, by electronic and/or ordinary mail.

                                                                           S/Lisa Wagner
                                                                           Case Manager and Deputy Clerk
                                                                           (810) 292-6522
S:\Cleland\Cleland\HEK\Staff Attorney\18-13842.LIBBY.grant dimissal.MBC.HEK.2.docx




                                                                                6
